Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on May 14, 2020, wherein claims 21-41 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving information/data (“metrics” – as broadly claimed), data analysis to determine more data (determine changes by analyzing/comparing/manipulating/etc., information/data), perform data/information manipulation (determine differences using mathematical concepts and comparing to thresholds), and providing/displaying this determined data.  The claimed concept as a whole is directed to using data/information as discussed above to determine locations based business monitoring and for marketing reasons (for merchants) (old and known fundamental economic practice using collected information).  The claimed invention further uses mathematical steps 
The limitations of (independent claims) capturing online signals indicative of each of one or more specific metrics during a first time period; capturing online signals indicative of each of the one or more metrics during a second time period; comparing the online signals captured during the first time period to the online signals captured during the second time period, the second time period, occurring after the first time period; determining a change in a value of each of the one or more specific metrics between the first time period and the second time period; determining a difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period against a predefined variance threshold; determining that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold; displaying, via the user interface, at least a first widget for displaying information indicative of a notification of the determination that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold, under the broadest reasonable interpretation, covers methods of organizing human activity (fundamental economic principles and practices) and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,) which are recited at a high level of generality, i.e., as generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,  limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not 

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using the received/obtained information/data, using the abstract well-known type of abstract information for analysis and comparison (also mathematically), and providing/displaying this determined data/information and take decisions and actions based on this determined economic (and abstract) information/data.  These claimed concepts in the dependent claims are also directed towards obtaining/receiving information/data (“metrics” – as broadly claimed), data analysis to determine more data (determine changes by analyzing/comparing/manipulating/etc., information/data), perform data/information manipulation (determine differences using mathematical concepts and comparing to thresholds), and providing/displaying this determined data.  The claimed concept as a whole is directed to using data/information as discussed above to determine locations based business monitoring and for marketing reasons (for merchants) (old and known fundamental economic practice using collected information).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claim 22) receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region; and comparing a change in a value of the one or more metrics for the particular merchant location to values of one or more historic benchmark metrics [does not further limit the claimed invention in such a away claim 23) receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region; identifying one or more other merchant locations, each of the one or more other merchant locations each located within a different geographic region; and comparing a change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations; and displaying, via the user interface, among the plurality of widgets, a second widget for displaying information indicative of the change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information, and providing the data/information (displaying); and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 24) comparing a change in a value of the one or more metrics for the particular merchant location to changes in values of one or more concurrent benchmark metrics, the concurrent benchmark metrics identified in a geographic region running the same marketing campaign [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim 25) identifying a trend in the one or more specific metrics from the first time period to the second time period for the first geographic region and the geographic regions of the one or more other merchant locations [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 26) wherein the first time period comprises a plurality of time periods before a start of a marketing campaign and the second time period comprises a plurality of time periods after the start of the marketing campaign [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers fundamental economic principles and practices (elements or business practices – business monitoring/marketing/analytics/etc., to further the economic agenda) and mathematical concepts]; (claim 27) identifying a trend in the one or more specific metrics from the plurality of time periods before the start of the marketing campaign to the plurality of time periods after the start of the marketing campaign [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,) which are recited at a high level of generality, i.e., as generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network elements (“online” etc.,), “system,” “processors,” “graphical user interfaces (GUIs), (including widgets)” “storage medium,” etc.,  limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0042-0044 [general-purpose computers and computing devices/components], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


As per claims 29-34, claims 29-34 disclose substantially similar limitations as claims 22-27 above; and therefore claims 29-34 are rejected under the same rationale and reasoning as presented above for claims 22-27.
As per claims 36-41, claims 36-41 disclose substantially similar limitations as claims 22-27 above; and therefore claims 36-41 are rejected under the same rationale and reasoning as presented above for claims 22-27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghunathan et al., (US 2007/0220126) in view of Otto et al., (US 2009/0182630).
As per claim 21, Raghunathan discloses a method comprising: 
capturing online signals indicative of each of one or more specific metrics during a first time period; capturing online signals indicative of each of the one or more metrics during a second time period; (¶¶ 0031-0033 [one gateway server in communication with at least one subscriber station via a communication network…servers are configured to receive meter data from one or more nodes of a distributed meter network…(receiving various data/information (metrics))…receiving meter data…flow rate…flow total/sales data/etc.,], 0056 [data collection…flow data (a type of metric and applicant just broadly uses the very broad term “metric”)], 0066-0067 [show online web and network connections – hence data can flow online and received], 0067 [rate of change (to calculate rate you need time periods)…change determined from one period to another period (other types metrics are also discussed and so is the change in the rate (over time) determined)], 0069-0070, 0069 [data can be online data], 0085-0086); 

determining a change in a value of each of the one or more specific metrics between the first time period and the second time period; determining a difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period against a predefined variance threshold ((comparing change/difference against a predefined threshold) see ¶¶ 0067-0068 [data…predetermined conditions relating to flow total thresholds…based on rate of change (change over time periods) of flow data], 0069-0070, 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer)… time variables (durational, day of the week, season, etc.), variables relating to the consumption rates of other beverages]); 
determining that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold (claim limitation is if the threshold is met; see ¶¶ 
displaying, via the user interface, at least a first interface/display for displaying information indicative of a notification of the determination that the difference between the change in value of at least one of the one or more specific metrics between the first time period and the second time period and the predefined variance threshold meets the predefined variance threshold ((claim is only towards “displaying” the results from the previous calculation/comparison – the rest of the limitation repeats the previous step of the claim) see above citations and also see fig. 3 [multiple stations with display and interfaces to display information to users], 7a [multiple displays of different types in different locations to display data/information and notifications/alerts – see in conjunction with e.g. para. 0092-0093] ¶¶ 0006 [display interface…data communicated…to display interface for localized viewing (note that the broad term “widget” is just an interface that shows data)], 0082 [viewing data via a graphical user interface…web browser interface (which is a type of widget on the bigger screen/interface)], 0092-0093 [alerts or notifications…issued…responsive to predefined policies], 0094-0095 [discusses generating 
Raghunathan does not explicitly state “widget” (although the interfaces discussed display the information/data similarly as claimed by the Applicant – and Applicant’s widget is claimed broadly as a way to show/display information/data (just as an interface does)).
Analogous art Otto (business data gathering, monitoring, analysis to determine trends/patterns and make decisions based on business information) discloses widgets to display information (¶¶ 0033 [interface…widgets]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Raghunathan widgets as taught by analogous art Otto in order to provide ways for communicating data/information (include information and/or actions that are available for viewing, use or interaction) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Otto (using widgets is an old and known technique of displaying information – especially as broadly and generically claimed by the Applicant) would have yielded predictable results (of displaying analyzed/determined/compared/etc., data/information) because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted 


As per claim 28, claim 28 discloses substantially similar limitations as claim 21 above; and therefore claim 28 is rejected under the same rationale and reasoning as presented above for claim 21.
As per claim 35, claim 35 discloses substantially similar limitations as claim 21 above; and therefore claim 35 is rejected under the same rationale and reasoning as presented above for claim 21.

As per claim 22, Raghunathan discloses the method of Claim 21, further comprising: receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region; and comparing a change in a value of the one or more metrics for the particular merchant location to values of one or more historic benchmark metrics (¶¶ 0067-0068 [data…satisfies predetermined condition…predetermined condition of the policy may specify a flow total threshold], 0070 [patterns for different dispensed beverages and adapt the predetermined conditions…(various different periods of consumption amounts are monitored)…and based on predetermined thresholds the flow is controlled…adaptations…are determined based on consumption characteristics for the corresponding POS (merchant) location…locations…distributed over a large geographic area], 0085 [enterprise operating one or more…locations (collecting information from these locations)…], 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 
As per claim 23, Raghunathan discloses the method of Claim 21, further comprising: 
receiving, via the user interface, an indication of a particular merchant location, the particular merchant location located within a first geographic region (¶¶ 0070 [patterns for different dispensed beverages and adapt the predetermined conditions…(various different periods of consumption amounts are monitored)…and based on predetermined thresholds the flow is controlled…adaptations…are determined based on consumption characteristics for the corresponding POS (merchant) location…locations…distributed over a large geographic area], 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%...generate consumption pattern models and consumer models (both part of “marketing”)…a consumer pattern model may be used to determine, for example, that for POS locations within region R.sub.1, sales of a particular beverage B.sub.1 increase 5% during the summer months and decrease 10% during the winter months]); 
identifying one or more other merchant locations, each of the one or more other merchant locations each located within a different geographic region (fig. 7a [e.g. locations of POSs – at different multiple locations]; ¶¶ 0015 [integrated management and monitoring…geographically-diverse business 
comparing a change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations (¶¶ 0067-0070 [rate of change (to calculate rate you need time periods)…change determined from one period to another period (other types metrics are also discussed and so is the change in the rate (over time) determined)], 0069 [a policy may initially specify a flow total threshold of 50 liters for a particular beverage. If the beverage is dispensed at a relatively slow rate (e.g., one liter per hour), distribution of flow data in accordance with the initial threshold may be too infrequent for purposes of tracking consumption of the beverage over the short term. Accordingly, the AINIM 140 may be configured adapt (i.e., change) the initial threshold in a pre-determined manner (e.g., reduce the 50 liter threshold by fixed increments) such that flow data for the beverage is communicated more frequently…consumption characteristics…observed in a different timeframes], 0079 [data needs…specified in terms of geographic criteria], 0085-0086 [a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%...generate consumption pattern models and consumer models (both part of “marketing”)…a consumer pattern model may be used to determine, for example, that for POS locations within region 
displaying, via the user interface, among the plurality of interfaces/display, a second interface/display for displaying information indicative of the change in the value of the one or more metrics for the particular merchant location to values of the one or more metrics associated with the one or more other merchant locations (fig. 3 [multiple stations with display and interfaces to display information to users], 7a-b [multiple displays of different types in different locations to display data/information and notifications/alerts – see in conjunction with e.g. para. 0092-0093] ¶¶ 0006 [display interface…data communicated…to display interface for localized viewing (note that the broad term “widget” is just an interface that shows data)], 0082 [viewing data via a graphical user interface], 0082 [viewing data via a graphical user interface…web browser interface (which is a type of widget on the bigger screen/interface)], 0092-0093 [alerts or notifications…issued…responsive to predefined policies], 0094-0095 [discusses generating messages (e.g. advertisements) to be displayed at POS systems (for different locations) after data analysis (including monitoring changes and comparisons with benchmarks/thresholds) over various time periods], 0096-0097 [reports…display…variance…web page interface]).
Raghunathan does not explicitly state “widget” (although the interfaces discussed display the information/data similarly as claimed by the Applicant – and Applicant’s widget is claimed broadly as a way to show/display information/data (just as an interface does)).
Analogous art Otto (business data gathering, monitoring, analysis to determine trends/patterns and make decisions based on business information) discloses widgets to display information (¶¶ 0033 [interface…widgets]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Raghunathan widgets as taught by analogous art Otto in order to provide ways for 
As per claim 24, Raghunathan discloses the method of Claim 21, further comprising: comparing a change in a value of the one or more metrics for the particular merchant location to changes in values of one or more concurrent benchmark metrics, the concurrent benchmark metrics identified in a geographic region running the same marketing campaign (see citations above for claim 1 and also see ¶¶ 0087-0089 [developing and implementing sale and advertising activities…(location based) promotional activities…models generated at a local level…consider the sale of a particular beverage at two commonly-managed POS locations within a mall. The first POS location may be a low-cost outlet or otherwise engage in promotional activity to increase sales of the beverage, whereas the second POS location may be an upscale restaurant that sells the beverage at a higher price and without a discount. 
claim 25, Raghunathan discloses the method of claim 21, further comprising: identifying a trend in the one or more specific metrics from the first time period to the second time period for the first geographic region and the geographic regions of the one or more other merchant locations (see citations above for claim 24 and also see ¶¶ 0032-0033 [generate pattern model (trend)], 0070 [“learn”/determine consumption patterns (trends)…during various periods (weekends/weekdays/etc.,)], 0085 [conditions may include, without limitation, location criteria (e.g., POS location, POS region, POS state, etc.), sales criteria (e.g., type/brand of beverages sold, the amount of beverages sold, the rate at which beverages are sold, etc.), and time criteria (e.g., durational, day of the week, season, etc.), as well as combinations of such conditions. For example, a policy for a particular business enterprise may specify that when combined sales of a particular beverage B.sub.1 at POS locations POS1, POS2, and POS3 reach a threshold X (e.g., 100 liters) over a time duration Y (e.g., one week) during a seasonal time frame Z (e.g., the summer), amounts A.sub.1 and A.sub.2 of beverage B.sub.1 are to be re-ordered for POS locations POS1 and POS2, respectively, and the re-order amount A.sub.3 for POS location POS.sub.3 is to be increased by 10%], 0086-0087 [pattern models may be employed to identify useful relationships between beverage sales and a one or more variables…[s]uch models may be generated, for example, through the application of known regression-based techniques in order to correlate beverage sales with the one or more variables…consumer pattern model…consumption pattern model indicates that sales of a beverage B.sub.2 are typically half of the sales of a beverage B.sub.1 over the same time period], 0092 [current trends…the highest selling beverage in a particular region during a particular week of the summer, etc., (including time periods)], 0086 [also e.g.: pattern model… locations within region R.sub.1, sales of a particular beverage B.sub.1 increase 5% during the summer months and decrease 10% during the winter months], 0093-0096).
As per claim 26, Raghunathan discloses the method of claim 21, wherein the first time period comprises a plurality of time periods before a start of a marketing campaign and the second time period 
As per claim 27, Raghunathan discloses the method of Claim 26, further comprising: identifying a trend in the one or more specific metrics from the plurality of time periods before the start of the 


As per claims 29-34, claims 29-34 disclose substantially similar limitations as claims 22-27 above; and therefore claims 29-34 are rejected under the same rationale and reasoning as presented above for claims 22-27.
As per claims 36-41, claims 36-41 disclose substantially similar limitations as claims 22-27 above; and therefore claims 36-41 are rejected under the same rationale and reasoning as presented above for claims 22-27.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Some of the pertinent art is as follows:
Angell et al., (US 2008/0249856): Discusses customizing digital media marketing messages using biometric data. In one embodiment, data is received from a set of biometric devices associated with a retail facility to form the biometric data. The biometric data is associated with a given customer. The biometric data is processed to form dynamic data. The dynamic data is analyzed using a data model to identify personalized marketing message criteria for the customer. A customized marketing message is generated using the personalized marketing message criteria. The biometric data is obtained by detecting a change in a biometric reading associated with the customer that exceeds a threshold change and associating the change in the biometric reading with the item or the marketing message to form the biometric data if the customer was viewing an item or a marketing message when the change in the biometric reading occurred.
Park et al., (US 2011/0119126): Online monitoring systems to determine offline advertising effectiveness. Information related to an advertisement for a product is received. The advertisement is presented through offline media. The information includes an advertising schedule. Communications related to the product that are received from the consumers in the market at the time the advertisement is presented, are detected. Data responsive to the detected communications are collected; the data represent a number of consumers in the market. A statistical correlation between the collected data and the advertising schedule is determined and provided to the advertiser as a report of the effectiveness of the advertising. An advertiser conducts an offline advertising campaign to promote a product by broadcasting an advertisement related to the product on a radio station. The advertisement includes a URL to a website on which the advertised product is sold. Upon listening to the advertisement, consumers visit the website using computers connected to the Internet. A monitoring 
Mesaros, (US 7,899,707):  Facilitates the management of current and prospective customers and customer information is provided. The invention includes an aggregation system adapted to provide management and generation of current and prospective customers. The invention further provides management of current and prospective customer information. Additionally, the aggregation system provides for generating advertisements based at least in part upon market information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683